779 S.W.2d 68 (1989)
Ruben UVALLE, Petitioner,
v.
AGRICULTURAL WAREHOUSE, INC., Respondent.
No. C-8019.
Supreme Court of Texas.
October 4, 1989.
PER CURIAM.
Petitioner Ruben Uvalle was an employee of a construction contractor, Delta Engcon Inc., hired by respondent Agricultural Warehouse Inc. (AWI) to build a warehouse. Uvalle was injured on the site, and brought a personal injury action against AWI, the premises owner, and J & O Concrete, another contractor on the job. J & O defaulted, but the claims against AWI were tried to a jury, and the trial court rendered judgment on the verdict for Uvalle.
On AWI's appeal, the court of appeals reversed the judgment of the trial court and remanded the cause for new trial. 759 S.W.2d 691 (Tex.App.1988). The Court of Appeals concluded that there was harmful error in the trial court's evidentiary rulings, and in the submission of the jury charge. The court also held that the trial court erred in refusing a "definition" and instructions, numbered 1-4, tendered by AWI. See 759 S.W.2d at 695. These requests, generally speaking, concerned AWI's lack of liability for the actions of an independent contractor, absent AWI's retention of some control over the work of the contractor.
We deny Uvalle's application for writ of error. Our denial, however, does not imply approval of the "definition" or instructions for use in a new trial after remand. Should issues concerning AWI's potential liability under Redinger v. Living, Inc., 689 S.W.2d 415 (Tex.1985), arise again upon retrial, we trust that the issues will be framed in a more cogent and concise manner for the jury.
HECHT, J., not sitting.